Title: To Alexander Hamilton from James Greenleaf, 27 July 1796
From: Greenleaf, James
To: Hamilton, Alexander



Alexander Hamilton Esqr.
New York July 27th. 1796
Dear Sir,
The indispensible necessity of an immediate tho’ short respite from business united with Motives of Interest and an unbounded Attachment to reputation induce me to make a proposition to you of a pretty extraordinary Nature but which after due Reflection I flatter myself will be deemed not unworthy your Attention. My engagements of every possible Nature do not exceed Twelve Hundred Thousand Dollars and my real and personal Estate may with ease be liquidated and made to produce Five Millions of Dollars—say rather a Million Dollars annually for Five consecutive Years—but in consequence of some important and unexpected delinquencies on the part of persons whose Engagements have become due to me and must be paid from Securities given, my own engagements become due more rapidly than my means (without having recourse to improper operations) can be made to answer. If you will now be induced to aid me with your name responsibility and talents in the liquidation of my Concerns and payment of my engagements, in such wise, that no undue sacrifice of property shall result and my name be borne thro’ with the Credit and propriety it deserves The one third part of the net residue of my whole Estate both real and personal, after payment of my Engagements, shall become yours; provided you will consent that the Mass shall remain undivided for Ten years & constitute the Capital of a Banking House to be established either in this City, or at Philadelphia in our joint Names and under your sole guidance and the profits divided between us in equal portions.
I have reason to believe that with the aid of your name and our joint responsibility accompanied with the names of three other persons as trustees for deposited property, it will, by a reputable Mode of financing, I shall communicate, be practicable for me to obtain the use of a Million of Dollars at Legal Interest for the average term of five years, and with this Sum I should calculate on being able to pay off all my engagements with due Credit and Advantage, as considerable Amounts are due at distant periods and may be purchased in at a considerable discount.
If these Outlines so far meet your approbation as to induce you to wish my entering into a particular detail, it shall be done at such time as will best suit your liesure and convenience.
I am with great Esteem, Dear Sir,   Your very Affectionate And Obedient Servant
James Greenleaf.
